Citation Nr: 0802223	
Decision Date: 01/18/08    Archive Date: 01/29/08	

DOCKET NO.  99-17 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD)  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1977 to 
February 1981.  

A review of the evidence of record reveals that in an 
October 2003 decision, the Board of Veterans' Appeals (Board) 
determined that the veteran had submitted new and material 
evidence sufficient to reopen his claim of service connection 
for PTSD.  To that extent, the appeal was granted.  The case 
was then remanded by the Board for further procedural and 
substantive purposes.  In September 2005, the Board again 
remanded the case to assist the veteran in obtaining 
information that would corroborate his claimed inservice 
stressors with regard to PTSD.  A response from the U.S. 
Armed Services Center for Research of Unit Records (JSRRC) 
was received in April 2007 and the case has been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  The veteran was not in combat.  

2.  There is no credible supporting evidence of an inservice 
stressor to support the diagnosis of PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with the provisions of 
38 C.F.R. § 3.159(b)(1).  

A review of the claims folder reveals that there has been 
substantial compliance with the mandates of the VCAA.  The 
case has been in appellate status for several years already 
and there have been a number of communications between VA and 
the veteran during that time frame.  In October 2005, 
following a Board remand, the veteran was asked to provide 
more specific information with regard to his claimed 
stressors during service.  He was told that it was his 
responsibility to make sure VA received all requested records 
though not in the position of Federal or agency.  He was also 
informed that if there was any other evidence or information 
that he thought would support his claim, he was to let VA 
know.  He was further informed what the evidence had to show 
to support his appeal and how VA would help him obtain 
evidence for his appeal.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  The veteran was informed of 
notice with respect to the degree of disability and the 
effective date of the award in the supplemental statement of 
the case dated in July 2007.  He was not informed in a 
separate communication of this requirement.  However, the 
Board finds that since the claim is being denied, there is no 
possibility of prejudice to the veteran even if he was not 
informed of the requirements with respect to the degree of 
disability and the effective date of an award in a separate 
communication.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate a claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating a claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, service medical records and VA medical 
records have been obtained.  The case was remanded by the 
Board in October 2003 and again in September 2005 for the 
purpose of obtaining additional evidence.  Subsequent to the 
latter remand in September 2005, the JSRRC was contacted and 
asked to provide information.  The response from the JSRRC in 
April 2007 is of record.  Further, in an October 2007 
communication, the veteran stated that he had no other 
information or evidence to submit.  He asked that appellate 
consideration be accomplished as soon as possible.  In view 
of the foregoing, the Board finds that VA has satisfied its 
duties to notify and assist the veteran.  

Pertinent Legal Criteria and Analysis

Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
in or aggravated by active service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 C.F.R. § 3.102.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed inservice 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f); See also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart Medal, the 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).  
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the Court has held 
the regulatory requirement for "credible supporting evidence" 
means that "the veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a noncombat 
stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

A review of the medical evidence or record reveals varying 
psychiatric diagnoses, including PTSD.  Having established 
that the veteran has a diagnosis of PTSD, the Board must now 
determine if there are any service related stressors that can 
be corroborated.  

After a careful review of the evidence of record, the Board 
finds that none of the claimed stressors has been verified 
and, therefore, the evidence is against a finding of service 
connection for PTSD.  

The veteran has alleged that he witnessed a person being 
bludgeoned to death, he felt threatened by crowds in Panama 
City, and he felt helpless in defending himself during an 
incident when fire bombs were thrown at an air field in 
Panama.  

In an attempt to corroborate these experiences, a request was 
made of the JSRRC.  A search for records was conducted in 
April 2007 by the JSRRC with negative results.  The response 
text from that facility indicated they were not able to 
locate any unit records submitted by the unit for the time 
period the veteran was assigned to it.  Research was 
coordinated with the U.S. Army Combat Readiness Center 
regarding the veteran witnessing a casualty during maneuvers 
while securing the area for a medical evacuation of a fellow 
serviceman.  It was stated that if the veteran provided more 
details, further research might be possible.  

The veteran was subsequently asked to provide more 
information, but in an October 2007 statement, he indicated 
he had no other information or evidence to submit.  

As there is no evidence corroborating any claimed stressor, 
the only evidence in support of the inservice stressors 
consists of the veteran's own assertions.  However, a 
noncombat veteran's lay testimony regarding inservice 
stressors is not sufficient to establish the occurrence of a 
stressful incident and must be corroborated by his credible 
supporting evidence that the claimed stressors actually 
occurred.  The Board is not required to accept a veteran's 
uncorroborated account of his military experiences or the 
opinions of psychiatrists and psychologists that are based on 
such an uncorroborated history provided by the veteran.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board notes 
every detail of an inservice stressor need not be 
corroborated in order for it to be considered properly 
verified, but some version of the claimed events, other than 
the noncombat veteran's statements, must support his account.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

In sum, the evidence of record reveals the veteran does not 
have PTSD attributable to verifiable inservice stressors.  In 
reaching this determination, the Board has considered the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable in the instant appeal.  With no doubt to be 
resolved, the benefit sought on appeal is denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


